Julie's Pawn Inc. v. Sonitrol of Ft. Worth, INc.















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-330-CV

     JULIE'S PAWN, INC.,
                                                                              Appellant
     v.

     SONITROL OF FORT WORTH, INC.,
                                                                              Appellee
 

From the 249th District Court
Johnson County, Texas
Trial Court # C200100129
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Julie’s Pawn, Inc. filed a DTPA suit against Sonitrol of Fort Worth, Inc.  A jury returned a
take-nothing verdict in Sonitrol’s favor.  The court signed a judgment in accordance with the
verdict, and Julie’s Pawn appealed.
      The clerk’s record was filed in this Court on January 16, 2003.  No reporter’s record was
filed because Julie’s Pawn failed to pay the reporter’s fee for preparation of the record.  See Tex.
R. App. P. 37.3(c)(2).  After giving Julie’s Pawn opportunity to pay for the record (which it failed
to do), the Clerk of this Court notified Julie’s Pawn by letter dated May 28, 2003 that an
appellant’s brief, “presenting issues determinable from the clerk’s record alone,” was due thirty
days thereafter (June 27).  Id.  To date, no appellant’s brief has been filed. 
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file a brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      The Clerk of this Court sent the following notice to Julie’s Pawn on July 9, 2003:
Pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, you
are notified that the Court may dismiss this appeal for want of prosecution unless, within
ten days of this letter, the appellant or any party desiring to continue the appeal files with
this court a response showing grounds for continuing the appeal.

Id. 38.8(a)(1), 42.3.  The Court has received no response.  Id. 42.3, 38.8(a)(1).  Therefore, this
appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).
 
                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed August 4, 2003
[CV06]